1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT

8                           SOUTHERN DISTRICT OF CALIFORNIA

9
       SCOTT SCHUTZA,                                  Case No.: 18cv2154-LAB (AGS)
10
                                      Plaintiff,
                                                       ORDER GRANTING JOINT MOTION
11     v.                                              TO DISMISS [Dkt. 35]
12     ALESSIO LEASING, INC., a California
       Corporation, et al.
13
                                   Defendants.
14
15            The parties’ joint motion to dismiss is GRANTED.       Dkt. 35.   This action is

16   DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees. FRCP

17   41(a).

18            IT IS SO ORDERED.

19   Dated: September 19, 2019

20                                                 Hon. Larry Alan Burns
                                                   Chief United States District Judge
21
22
23
24
25
26
27
28
                                                   1
                                                                             18cv2154-LAB (AGS)
